DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 

rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-4, 6-7, 12-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable 

over Cagle (WO 2020/102335). Cagle discloses a  comfort liner for a helmet including a 

latticed structure configured to couple to the helmet as shown in figure 14. Further, 

the latticed structure is elastic buckling and configured to prevent rotation of the helmet 

relative to  head in at least one dimension/single direction, subparagraph 51.  The  latticed 

structure has multiple layers of different lattice patterns as shown in figure 1E.  Also, 

 the multiple layers include a layer that has a plurality of triangular structures arranged in an 

array of columns and rows as shown in figures 5A and 5B. 14. A fabric/cloth cover (1102)  is 

configured to cover the latticed structure, subparagraph 75.  However, Cagle does not show the 

latticed structure being elastically compressible. 







	Subparagraph 52 discloses the latticed structure being elastically buckling that recovers 

to original shaped once load is removed.  Therefore, it would have been obvious to one skilled 

in the art before the effective date of the claimed invention that the latticed structure of Cagle is 

substantially elastically compressible in order to uniformly distribute impact force when the 

helmet is worn or depending on end thereof.   
	 

	With regard to claim 2, subparagraph 92, discloses the latticed structure having one or 

more foam layers couple to a surface thereof. Therefore, it would have been obvious to one 

skilled in the art before the effective date of the claimed invention that the latticed structure of 

Cagle having one or more foam layers defines an impact liner that can be attached but not 

limited to a coupler, etc. so that worn or damage liner can be easily replaced from the helmet in a 

cost effective manner or depending on end use thereof. 

	Furthermore, it would have been obvious to one skilled in the art before the effective 

date of the claimed invention that the latticed structure of Cagle that prevent rotation of the 

helmet relative to  head in at least one dimension/single direction will substantially prevent 

rotation in a median direction, etc. when the helmet is worn or as required for a particular 

application thereof. 

	With regard to claims 12 and 13, it would have been obvious to one skilled in the art 

before the effective date of the claimed invention that the elastically compressible latticed 

structure preventing rotation of the helmet relative to head in at least one dimension/single 

direction, subparagraph 51 of Cagle coupled to another side unit/a front unit  with the  latticed 

structure defining a top unit configured to be disposed radially outward from a top of the head 

or a frontal unit configured to be disposed radially outward from the forehead, subparagraph 

131 and figures 19A and 19B will substantially prevent rotation of the helmet relative to head in 

at least one dimension/single direction transverse relative to each other in order to uniformly 

distribute impact force when the helmet is worn or depending on end thereof.   


	With regard to claims 7 and 18, subparagraph 50 of Cagle discloses the latticed structure 

buckling in a single direction or multiple directions. Therefore, it would have been obvious to 

one skilled in the art before the effective date of the claimed invention that the latticed structure 

of Cagle can be configured but not limited to rotate in a frontal dimension, etc. depending on 

level of protection required or end use thereof. 


Allowable Subject Matter
4.	Claims 5, 8-11 and 15 are objected to as being dependent upon a rejected base claim, but 

would be allowable if rewritten in independent form including all of the limitations of the base 

claim and any intervening claims.


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's 

disclosure. The prior art references cited on PTO-892 each discloses a helmet liner including a 

latticed structure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993. The examiner can normally be reached Monday-Thursday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





December 15, 2022						     /TAJASH D PATEL/                                                                                                    Primary Examiner, Art Unit 3732